Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 4 TO CREDIT, SECURITY AND MANAGEMENT AGREEMENT

 

This AMENDMENT NO. 4 TO CREDIT, SECURITY AND MANAGEMENT AGREEMENT (this
“Amendment”) is made as of April 24, 2020, by and among SARATOGA INVESTMENT
FUNDING LLC, a Delaware limited liability company, as borrower (the “Borrower”),
SARATOGA INVESTMENT CORP., a Maryland corporation, as Performance Guarantor (the
“Performance Guarantor”), SARATOGA INVESTMENT ADVISORS, LLC, a Delaware limited
liability company, as Manager (the “Manager”), each Lender party hereto, MADISON
CAPITAL FUNDING LLC, as administrative agent (the “Administrative Agent”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”),
not in its individual capacity, but solely as the custodian (together with its
successors and assigns in such capacity, the “Custodian”). Capitalized terms
used and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Performance Guarantor, the Manager, the financial
institutions signatory thereto as Lenders, the Administrative Agent and the
Custodian, each entered into that certain Credit, Security and Management
Agreement, dated as of July 30, 2010, as restated by that certain Amendment No.
1 to Credit, Security and Management Agreement dated as of February 24, 2012, as
amended by that certain Amendment No. 2 to Credit, Security and Management
Agreement dated as of September 17, 2014, and as further amended by that certain
Amendment No. 3 to Credit, Security and Management Agreement dated as of May 18,
2017 (as further amended, restated or otherwise modified, the “Credit
Agreement”);

 

WHEREAS, Borrower has requested that Administrative Agent and Lenders make
certain amendments with respect to the Credit Agreement as set forth herein; and

 

WHEREAS, Borrower, Performance Guarantor, Manager, Administrative Agent,
Custodian, and Lenders are willing to enter into this Amendment upon the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the matters set forth in the recitals and
the covenants and provisions herein set forth, and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement.

 

2. Amendments to the Credit Agreement. As of the Fourth Amendment Effective Date
(hereinafter defined), the Credit Agreement is hereby amended as follows:

 

(a) Section 1.1 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:

 

“Fourth Amendment Effective Date” means April 24, 2020.”

 

 

 

 

“Permitted PPP Amendment” means any amendment, waiver, consent or any other
modification related to a Loan Asset Document directly or indirectly in respect
of the term “Net Leverage Ratio”, “Interest Coverage Ratio” or “EBITDA” or any
respective comparable definition in the Loan Asset Documents to exclude PPP
Loans or accrued interest in respect thereof for purposes of such calculations
(except to the extent (i) such PPP Loans are not forgiven and remain outstanding
after 180 days following the incurrence thereof, (ii) such PPP Loans are denied
forgiveness by the applicable governmental authority or (iii) the underlying
Obligor fails in any material manner to comply with the CARES Act in order to
maximize the forgiveness of such PPP Loans) or to exclude forgiveness of such
PPP Loans in the calculation of EBITDA (or comparable term), in each case so
long as such amendment, waiver, consent or any other modification (i) prohibits
the proceeds of such PPP Loan (or any forgiven portions thereof) from being
included in EBITDA calculations and (ii) requires the related Obligor to use
commercially reasonable efforts to comply with the CARES Act in order maximize
the forgiveness of the related PPP Loan.”

 

“PPP Loan” means a Paycheck Protection Program loan as defined in section
7(a)(36) of the Small Business Act of 1953 (15 U.S.C. 636(a)(36)), as amended by
the Coronavirus Aid, Relief, and Economic Security Act of 2020 and the Interim
Final Rule set forth in 13 C.F.R. §120 – Business Loans (as in effect on the
Fourth Amendment Effective Date or any amended or successor version that is
substantively comparable, collectively, the “CARES Act”).”

 

(b) The definition of “Material Modification” is hereby amended by adding the
following proviso to the end thereof:

 

“provided, however, notwithstanding anything to the contrary herein or any other
provision hereof, any Permitted PPP Amendment shall not constitute or be deemed
to constitute a Material Modification under clause (f) above. For the avoidance
of doubt, (i) no such Permitted PPP Amendment shall (1) be a “Value Adjustment
Event” under clause (vii) of such definition, (2) require the consent of the
Administrative Agent under clause (iv) of “Eligible Loan Asset”, (3) require the
prior written consent of the Administrative Agent under Section 7.4(a), or (4)
require a statement as to whether such Permitted PPP Amendment constitutes a
Material Modification under Section 7.10(a)(iii) and (ii) nothing herein shall
be deemed a consent to any amendment, waiver, consent or any other modification
in respect of any other term related to a Loan Asset Document that does not
constitute a Permitted PPP Amendment.”

 

3. Conditions to Effectiveness. This Amendment shall become effective (the
“Fourth Amendment Effective Date”) on the date on which each party hereto shall
have delivered an executed signature page to the Administrative Agent.

 

4. Costs and Expenses. The Borrower hereby affirms its obligation under Section
12.8 of the Credit Agreement to reimburse the Administrative Agent for all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

 

2

 

 

5. Miscellaneous.

 

(a) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(b) This Amendment shall constitute a Transaction Document.

 

(c) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by email in portable document format
(.pdf) or facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(d) In case any provision in or obligation under this Amendment shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(e) This Amendment contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings.

 

(f) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER: SARATOGA INVESTMENT FUNDING LLC         By: /s/ Henri Steenkamp  
Name:  Henri Steenkamp   Title: CFO       MANAGER: SARATOGA INVESTMENT ADVISORS,
LLC         By: /s/ Henri Steenkamp   Name: Henri Steenkamp   Title: CFO      
PERFORMANCE GUARANTOR: SARATOGA INVESTMENT CORP.         By: /s/ Henri Steenkamp
  Name: Henri Steenkamp   Title: CFO       ADMINISTRATIVE AGENT AND LENDER:
MADISON CAPITAL FUNDING LLC, as   Administrative Agent and Lender         By:
/s/ David Kelly   Name: David Kelly   Title: Director       CUSTODIAN: U.S. BANK
NATIONAL ASSOCIATION, not in   its individual capacity, but solely as Custodian
        By: /s/ Scott DeRoss   Name: Scott DeRoss   Title: Senior Vice President

 

Amendment No. 4 to Credit, Security and Management Agreement

 

 

4

 

